UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel.
JOHN A. WOOD, and on behalf of the
STATES of CALIFORNIA, COLORADO,
CONNECTICUT, DELAWARE,
FLORIDA, GEORGIA, HAWAII,
ILLINOIS, l`NDIANA, LOUISIANA,
MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA,
NEW HAMPSHIRE, NEW JERSEY,
NEW MEXICO, NEW YORK, NORTH
CAROLINA, OKLAHOMA, RHODE
ISLAND, TENNESSEE, TEXAS,
VIRGINIA, WISCONSIN and the
DISTRICT OF COLUMBIA,

Plaintiffs,
V.
ALLERGAN, INC.,

Defendant.

Plaintiff-Relator John A. Wood (“Relator”) hereby notices his intent to dismiss Without

prejudice this litigation pursuant to Fed. R. Civ. P. 4l(a)(2) and 31 U.S.C. § 3730(b)(l), of the

 

No. lS-CV-9857

RELATOR’S UNCONTESTED
NOTICE OF INTENT TO
VOLUNTARILY DISMISS
WITHOUT PREJUDICE AND
PROPOSED ORDER

federal False Claims Act (“FCA”), With the approval of this Court.

Relator initially filed his claims under seal in this Court on July 26, 2010, United Sl‘al‘es ex
rel. Wood v. Allergan, No. lO-cv-5654 (S.D.N.Y.) (“Wood 1”), at a time When it Was unknown and
unknowable that two skeleton FCA complaints Were then pending under seal against Allergan,
Inc. (“Allergan” or “Defendant”). After remaining under seal for nearly six years, the United States
declined intervention, and Wood 1 Was unsealed on March 21, 2016 (Wood I, Dkt. 24). Wood then

filed a Second Amended Complaint on March 21, 2016 (Wood I, Dkt. 27) and a Third Amended

Complaint (“TAC”) en May 23, 2016 (Wood 1, Dkt. 38).

Allergan moved to dismiss the TAC in Wooa' 1 on August 4, 2016. This Court denied
Defendant Allergan’s Motion to Dismiss, but the Second Circuit reversed. United States ex rel.
Wood v. Allergan, Inc., 899 F.3d 163 (2d Cir. 2018). Thus, in accordance with the mandate of the
Second Circuit, this Court subsequently dismissed Wood l without prejudice. See Wood I, Dkt.
140.

Relator re-flled his claims under seal in the above-captioned litigation on October 25, 2018
(Dkt. 1) (“Wood I]”). After the United States declined intervention, the Court unsealed the
Complaint on November 30, 2018 (Dkt. 2). On February 8, 2019, Defendant filed a l\/Iotion to
Dismiss (Dkt. 28), in which it argued, inter alia, that the Wood II Complaint violates the FCA first-
to-flle bar, 31 U.S.C. § 3730(b)(5), because W00d 11 was filed before the time had expired for
Relator to potentially file a Petition for Writ of Certiorari in Wooa' I. Relator disagrees with
Defendant’s pending Motion to Dismiss, including but not limited to its interpretation of the FCA’s
tirst-to-file bar.

On Febraury 12, 2019, the Court entered an Order (Dkt. 31), directing that Relator “shall
file any amended complaint by March l, 2019” and that Relator “will not be given any further
opportunity to amend the complaint to address issues raised by the motion to dismiss.” ln the
present circumstances, Relator does not intend to amend the Complaint in Wood 11. However, out
of an abundance of caution, and to move this action toward a more efficient and timely resolution
by not litigating the first-to-file argument raised by Defendant in its l\/lotion to Dismiss Wood II,
Relator hereby notices his intent to dismiss this litigation without prejudice pursuant to Fed. R.
Civ. P. 4l(a)(2) and 31 U.S.C. § 3730(b)(1), of the federal False Claims Act (“FCA”), with the

approval of this Court, and to promptly re-flle this litigation as a new action in this Court.

Relator’s counsel has the consent of the United States and Attomey General to dismissal
of this action without prejudice. The Department of Justice has advised that it will be filing a
separate notice indicating its consent. Relator’s counsel has been advised by Hillary Chapman, on
behalf of the National Association of Medicaid Fraud Control Units, that a notice to advise as to
the Plaintiff-States’ position on this Uncontested Notice of Intent to Voluntarily Dismiss Without
Prejudice will be filed seperately. Counsel of record for Defendant Allergan has advised that
Defendant consents to the requested dismissal without prej udice.

For all of the reasons set forth above, Relator respectfully requests that the Court dismiss
without prejudice this litigation to allow Relator to re-file his claims, once the consents of the
United States and Plaintiff-States have been filed with the Court. All parties reserve their rights
with respect to any such new filing.

[The remainder of this page is intentionally left blank.]

Dated: March 1, 2019

RES]:Z:H:IM M

311/me R. Savett (p/ 0 hac vice)
Lane L. Vines (pro hac vice)
Berger Montague PC

1818 Market Street, Suite 3600
Philadelphia, PA 19103

Email: ssavett@bm.net

lvines@bm.net
el : (215) 875-3000

W. Scott Simmer

Baron & Budd, P.C.

600 New Hampshire Ave., NW, Suite 10A
Washington, DC 20037

Email: ssimmer@baronbudd.com

Tel.: (202) 333-4849

Counsel for Plaintiff/Relator Wood

SO ORDERED:
For the reasons set forth above, and for other good cause, the Court hereby Orders that

the above-captioned litigation is dismissed without prejudice. The Clerk of Court is directed to
promptly close this docket.

Dated: , 2019

 

 

JESSE M. FURMAN
United States District Judge

